Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse in the reply filed on 28 Nov 2022 is acknowledged. The elected invention was Group I (fusion proteins and a pharmaceutical composition thereof, Claims 1-20 and 31-32). The elected species were: (1) the ACE2 fragment sequence of SEQ ID NO: 2, (2) the IgG Fc region isotype of IgG1 or generic variants thereof, (3) the linker sequence of SEQ ID NO: 15, and (4) the full-length fusion protein of SEQ ID NO: 10. The search has also expanded to the following non-elected species: from species election 1, ACE2 fragments with a H374N and a H378N mutation; from species election 2, IgG1 variants, including those with a L3A and L4A mutation; and from species election 4, SEQ ID NO: 12.
Claim Status
The original claim set filed 21 May 2021 is acknowledged. Claims 1-32 are currently pending. 
Claims 4, 6-8, 10, and 17-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 Nov 2022. Specifically, Claims 21-30 are withdrawn as being drawn to a nonelected invention. Claims 17-20 are withdrawn as being drawn to a nonelected species of ACE2 fragment. Claims 4 and 7-8 are withdrawn as being drawn to a nonelected species of IgG isotype. Claims 6-8 are withdrawn as being drawn to a nonelected species of linker sequence. Claim 10 is withdrawn as being drawn to a nonelected species of full-length protein sequence.
Claims 1-3, 5, 9, 11-16 and 31-32 will be examined on the merits herein.
Priority
The applicant’s priority claim to the following foreign applications is acknowledged: EP20176139.2, EP20204774.2, EP20210297.6, EP21164684.9, and EP21170519.9.  What follows is the examiner’s claim-by-claim analysis of effective filing date for the claims currently under examination. If the applicant disagrees with this examiner’s determination of effective filing date for any claim, the applicant may identify text within the prior applications that provides support the claimed language.
Claims 1-3, 5, 9, 11, 15-16 and 31-32 have 112(a) support in the text of EP20176139.2 and have an effective filing date of 22 May 2020. 
Claim 12 does not have 112(a) support in the text of EP20176139.2 because the feature “reduced binding to FcyRllla” cannot be identified. Similarly, in Claim 13 the feature “essentially the same binding to FcRn” cannot be identified. The earliest support for these limitations is in application EP21164684.9; Claims 12-13 have an effective filing date of 24 Mar 2021.
The earliest support for “amino acid substitutions L3A and L4A” from Claim 14 is in application EP20204774.2; Claim 14 has an effective filing date of 29 Oct 2020.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 30 Nov 2021 (two IDS filed) and 01 Aug 2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner. Signed copies of these statements are attached with this action.
Claim Objections
Claims 2-3, 9, 11-12 objected to because of the following informalities: The claims recite language that a protein fragment “is identified by” a sequence identifier. To ensure the scope of the claim is clear, the examiner requests the claims be amended to read “comprising” instead, as supported by the specification’s statement that the term is “considered to be a more particular embodiment of the term “comprising”” [0048].
Appropriate correction is required.
Claim Interpretation
The following definitions by the applicant are relevant to the interpretation of the claims:
A variant of an ACE2 fragment is defined as having one or more amino acid substitutions but NOT having any amino acid additions or deletions compared to the sequence from which the variant is derived [0071]. Additionally, the fragment must be capable of binding to the S protein of at least one coronavirus, in particular to the S protein of SARS-CoV-2 [0070].
"A variant of the Fc portion of human IgG1" is defined as having one or more amino acid substitutions compared to the wild- type Fc portion of human IgG1 according to SEQ ID No. 16 [0137]. Similarly, "a variant of the Fc portion of human IgG4" has one or more amino acid substitutions compared to the wild- type Fc portion of human IgG4 according to SEQ ID No. 5 [0112]. Unlike ACE2 variants, it appears that Fc region variants may contain insertions or deletions.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-3, 15-16, and 31-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Regarding Claim 1, the claim recites “the Fc portion of the human IgG or variant thereof has effector functions that are not effector functions exhibited by wildtype IgG1.” The broadest reasonable interpretation of this limitation is that the IgG Fc portion is different from wildtype IgG1 in any way, including: reduced effector functions relative to IgG1, increased effector functions relative to IgG1, or novel effector functions not present in IgG1 at all.
The specification discusses the modified effector functions of the IgG1 variant at [0137-0146]. In all cases, the specification discusses making mutations that reduce the effector function of the Fc region, particularly those that decrease complement-dependent cytotoxicity (CDC). Therefore, the applicant HAS demonstrated possession of IgG Fc regions with reduced effector functions relative to IgG1.
However, fusion proteins with increased or novel effector functions have not been reduced to practice, and the applicants have not described sufficient identifying characteristics to show that the full scope of the claim is “ready for patenting” (see MPEP 2163). The specification does not describe any Fc mutations that cause increased or novel effector functions. The specification also does not disclose any advantages to increasing any effector functions of the IgG1 Fc region, nor does it disclose any novel effector functions not found in IgG1 that would be advantageous in the fusion protein. Therefore, the art at the time of filing would not remedy this deficiency because one skilled in the art would not be motivated to search for an Fc region variant with these features.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species (see MPEP 2163). Although the applicant has demonstrated possession of some species within the genus (see the mutations disclosed at [0139-0140 and 0144-0146]), one skilled in the art would not consider these mutants representative of the claimed genus because the mutations only have the effect of reducing effector function. Claim 1 is rejected for failing to demonstrate possession of full scope of the claimed invention. Claims 2-3, 15-16, and 31-32 are also rejected because they depend on Claim 1 and do not resolve this problem. Claims 12-14 are NOT rejected because the specification demonstrates possession of the modified effector function described in these claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 13, the claim recites “…the fusion protein has essentially the same binding to FcRn...” The term “essentially” is a relative term which renders the claim indefinite. The term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the amount that the FcRn binding must differ from a fusion protein  comprising wild-type human IgG1 cannot be determined. Claim 14 is also rejected for depending on Claim 13 and for failing to resolve this problem.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5, 9, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lei et al. (hereafter Lei, published 24 Apr 2020).
	Regarding Claims 5 and 9, Lei teaches a fusion protein of the extracellular domain of ACE2 with the Fc region of human IgG1, referred to as ACE2-Ig (Abstract). The sequence of ACE2-Ig is found in Supplementary Table 1. This sequence comprises an ACE2 fragment according to SEQ ID NO: 2, and a linking peptide according to SEQ ID NO: 15. (See alignments attached with this action. Appendix 1 demonstrates the location of each component, and Appendix 2 shows the alignment against SEQ ID NO: 10, which comprises the claimed ACE2 fragment and linker sequence).
	Regarding Claims 15-16, Lei also teaches a fusion protein comprising a ACE2 fragment with low catalytic activity and the Fc region of IgG1, referred to as mACE2-Ig (pg. 2 para. bridging columns). The ACE2 mutant has H374N and H378N mutations (pg. 2 para. bridging columns).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 9, 12-16, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (hereafter Lei, published 24 Apr 2020) in view of Schlothauer et al. (hereafter Schlothauer; 2016).
	Claims 5, 9, and 15-16 are taught by Lei, either alone or in combination with Schlothauer. See the 102 rejection of these claims above for a detailed description of where Lei teaches these claims.
Regarding Claims 1-3 and 12, as laid out above, Lei teaches a fusion protein comprising an ACE2 fragment according to SEQ ID NO: 2, and a linking peptide according to SEQ ID NO: 15, and an human IgG1 Fc domain. The Lei fusion protein can neutralize SARS-CoV-2-pesudotyped viruses and inhibit infection of susceptible cells (Figure 2).
	Regarding Claim 31, Lei teaches the fusion protein can be administered to mice via tail-vein injection (“Pharmacokinetics” section, pg. 3-4). Although the excipient used in the injection was not specified, the existence of some pharmaceutically acceptable carrier is implied. Lei also collected serum samples to measure how long the fusion protein remains in the blood (“Pharmacokinetics” section, pg. 3-4); these serum samples comprising the fusion protein can also be considered a composition comprising the fusion protein and an excipient.
	Lei does not teach the Fc portion of the human IgG or variant thereof has effector functions that are not effector functions exhibited by wildtype IgG1, as required by Claim 1. Lei does not teach the fusion protein has reduced binding to FcyRllla, as required by Claim 12, and does not teach the limitations of Claims 13 and 14.
	Regarding Claim 1, Schlothauer teaches engineered IgG1 Fc domains that have different effector functions from wild-type IgG1; unlike IgG1, these engineered Fc domains are “effector-silent” and do not interact with FcγR and C1q (Abstract). Specifically, Schlothauer teaches the hIgG1-P329G LALA variant, which only requires three mutations relative to the human IgG1 domain (P329G, L234A, and L235A, see pg. 458 “Antibodies”).
	Regarding Claim 12, Schlothauer teaches the hIgG1-P329G LALA variant does not bind to the FcγRIIIa receptor, in comparison to the wildtype IgG1 protein (Abstract, Figure 4a- the mutant cannot compete with the labeled probe by binding the receptor).
	Regarding Claim 13, “FcRn binding activity has been measured for all Fc silencing variants in vitro and no difference in FcRn binding activity has been determined as can be expected as the FcRn binding site is fully retained” (pg. 465 col. 2 par. 2).
	Regarding Claim 14, the amino acid substitutions L3A and L4A correspond to the amino acid substitutions L234A and L235A in the amino acid sequence of full-length human IgG1 [instant specification 0144]. Schlothauer teaches these mutations are present in the hIgG1-P329G LALA variant (see pg. 458 “Antibodies”).
	One skilled in the art at the time of filing would consider it obvious to improve the ACE2-Ig fusion protein of Lei by using the engineered IgG1 Fc variant taught by Schlothauer instead of the wild-type IgG1 Fc region.
	Schlothauer teaches that “for therapeutic approaches where the mechanism of action is exclusively mediated by … other protein domains fused to the Fc, it may be beneficial to have a silent Fc. Abrogation of Fc/FcγR and complement protein C1q interactions can be desired to prevent unwanted side effects such as infusion reactions and cell as well as tissue damage introduced by FcγR-mediated immune effector functions” (Schlothauer pg. 457 col. 2). Lei teaches that ACE2 is the active agent within the fusion protein, and the fusion with the Fc fragment is to increase the half-life of the drug in a subject (Liu pg. 2 col. 1 par. 2), so one skilled in the art would have recognized the advantages described by Schlothauer could be applied to the Liu fusion protein.
	Schlothauer teaches their engineered hIgG1-P329G LALA Fc variant is advantageous because it does not impact FcRn interactions or Fc stability (Schlothauer Abstract). One skilled in the art would have considered it important that the variant’s stability be unchanged because the purpose of the ACE2-Ig fusion is to increase the stability of ACE2 in a subject.
	Schlothauer teaches their engineered region only requires three point mutations to have these benefits, as described above. One skilled in the art would recognize that the limited mutations would ease the process of generating an ACE2 fusion protein with the modified Fc region. This is also advantageous because large numbers of mutations “may increase the risk of anti-drug antibody generation” (Schlothauer Abstract).
Claims 1-3, 5, 9, 12-16, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (hereafter Lei; published 24 Apr 2020) in view of Schlothauer et al. (hereafter Schlothauer; 2016) as applied to Claims 1-3, 5, 9, 12-16, and 31 above, and further in view of Dai et al. (hereafter Dai; published 22 Apr 2020).
As described above in more detail, the combination of Lei and Schlothauer renders obvious a composition comprising a fusion protein according to Claim 1 and a pharmaceutically acceptable carrier, as required by Claim 31.
The combination of Lei and Schlothauer does not teach the composition may also comprise an additional anti-viral agent.
Dai teaches antiviral compounds that inhibit the SARS-CoV-2 protease Mpro, and teaches that the compound 11a exhibited good pharmacokinetic properties in vivo and low toxicity (Abstract).
One skilled in the art at the time of filing would consider it obvious to combine the fusion protein composition with the protease inhibitor 11a into a single pharmaceutical composition.
First, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). Both the ACE2-Ig fusion protein and the protease inhibitor are taught to be useful for treating a SARS-CoV-2 infection, so their combination into a single pharmaceutical composition would be obvious in order to generate a pharmaceutical composition that can treat a SARS-CoV-2 infection.
Further, one skilled in the art might consider it especially advantageous to combine the fusion protein with the antiviral of Dai because these two drugs accomplish their shared goal through different mechanisms of action. The ACE2 fusion protein inhibits viral entry into a cell (Lei pg. 2 “Neutralization effect of ACE2-Ig”), while the protease inhibitor drug blocks the viral life cycle by interfering with a protein required for replication after viral entry (Dai para. bridging pg. 1-2). Therefore, one skilled in the art would consider the possibility that the combination of these drugs might be more effective than either drug alone because viruses that escape from one drug might still be inhibited by the other drug.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA NICOLE DICKENS whose telephone number is (571)272-0381. The examiner can normally be reached M-R 8:30-4:30, and every other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIA NICOLE DICKENS/Examiner, Art Unit 1645          

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645